 20-11778-mg     Doc 2    Filed 07/31/20 Entered 07/31/20 21:12:58    Main Document
                                       Pg 1 of 15



ALSTON & BIRD LLP
Gerard S. Catalanello
James J. Vincequerra
William Hao
90 Park Avenue
New York, NY 10016
Telephone: (212) 210-9400
Email: Gerard.Catalanello@alston.com
       James.Vincequerra@alston.com
       William.Hao@alston.com


Proposed Counsel to the Debtors and
Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                        )   CHAPTER 11
                                              )
K.G. IM, LLC                                  )
                                              )   CASE NO. 20-11723
                Debtor.                       )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   CHAPTER 11
                                              )
IL MULINO USA, LLC                            )
                                              )   CASE NO. 20-11724
                Debtor.                       )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   CHAPTER 11
                                              )
IM LLC – III                                  )
                                              )   CASE NO. 20-11725
                Debtor.                       )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )




                                          3
 20-11778-mg    Doc 2     Filed 07/31/20 Entered 07/31/20 21:12:58    Main Document
                                       Pg 2 of 15



In re:                                        )   CHAPTER 11
                                              )
IMNYLV, LLC                                   )
                                              )   CASE NO. 20-11726
                Debtor.                       )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   CHAPTER 11
                                              )
IM NY, FLORIDA, LLC                           )
                                              )   CASE NO. 20-11727
                Debtor.                       )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   CHAPTER 11
                                              )
IM NY, PUERTO RICO, LLC                       )
                                              )   CASE NO. 20-11728
                Debtor.                       )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   CHAPTER 11
                                              )
IMNY AC, LLC                                  )
                                              )   CASE NO. 20-11729
                Debtor.                       )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   CHAPTER 11
                                              )
IM PRODUCTS, LLC                              )
                                              )   CASE NO. 20-11730
                Debtor.                       )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )




                                          2
 20-11778-mg    Doc 2     Filed 07/31/20 Entered 07/31/20 21:12:58    Main Document
                                       Pg 3 of 15



In re:                                        )   CHAPTER 11
                                              )
IM LONG ISLAND RESTAURANT GROUP,              )
LLC                                           )   CASE NO. 20-11731
                                              )
                Debtor.                       )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   CHAPTER 11
                                              )
IM LONG ISLAND, LLC                           )
                                              )   CASE NO. 20-11732
                Debtor.                       )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
                                              )
In re:                                        )   CHAPTER 11
                                              )
IM FRANCHISE, LLC                             )
                                              )   CASE NO. 20-11733
                Debtor.                       )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
                                              )
In re:                                        )   CHAPTER 11
                                              )
IM 60TH STREET HOLDINGS, LLC                  )
                                              )   CASE NO. 20-11734
                Debtor.                       )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
                                              )
In re:                                        )   CHAPTER 11
                                              )
IM BROADWAY, LLC                              )
                                              )   CASE NO. 20-11735
                Debtor.                       )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
                                              )




                                          3
 20-11778-mg        Doc 2    Filed 07/31/20 Entered 07/31/20 21:12:58           Main Document
                                          Pg 4 of 15



In re:                                                )   CHAPTER 11
                                                      )
IMNY HAMPTONS, LLC                                    )
                                                      )   CASE NO. 20-11736
                   Debtor.                            )
                                                      )
Tax I.D. No. XX-XXXXXXX                               )
                                                      )
                                                      )
In re:                                                )   CHAPTER 11
                                                      )
IM PAYROLL LLC                                        )
                                                      )   CASE NO. 20-11778
                   Debtor.                            )
                                                      )
Tax I.D. No. XX-XXXXXXX                               )
                                                      )
                                                      )

                     DEBTORS’ AMENDED MOTION FOR ENTRY
                OF AN ORDER (I) DIRECTING JOINT ADMINISTRATION
         OF RELATED CHAPTER 11 CASES AND (II) GRANTING RELATED RELIEF

          K.G. IM, LLC and its affiliated debtors and debtors in possession (each a “Debtor” and

collectively, the “Debtors”), by and through their undersigned proposed counsel, hereby submit

this Amended Motion for Entry of an Order (I) Directing Joint Administration of Related

Chapter 11 Cases and (II) Granting Related Relief (the “Motion”). In support of the Motion,

the Debtors respectfully represents as follows:

                                JURISDICTION AND VENUE

          1.    The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference M-431, dated January 31, 2012

(Preska, C.J.). This is a core proceeding pursuant to 28 U.S.C. § 157(b) and, pursuant to Rule

7008 of the Federal Rules of Bankruptcy Procedures (the “Bankruptcy Rules”), the Debtors

consent to entry of a final order by the Court in connection with this Motion to the extent that it

is later determined that the Court, absent consent of the parties, cannot enter a final order or


                                                  4
    20-11778-mg       Doc 2      Filed 07/31/20 Entered 07/31/20 21:12:58                    Main Document
                                              Pg 5 of 15



judgment consistent with Article III of the United States Constitution. Venue is proper before the

Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                          RELIEF REQUESTED

          2.      By this Motion, the Debtors respectfully request entry of an order (a) directing the

joint administration of these chapter 11 cases for procedural purposes only and (b) granting

related relief.

          3.      In furtherance of the foregoing, the Debtors request that the official caption to be

used by all parties in all papers in the jointly administered cases be as follows:

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                       )    CHAPTER 11
                                                             )
K.G. IM, LLC, et al.,1                                       )
                                                             )    CASE NO. 20-11723 (MG)
                     Debtors.                                )
                                                             )    (Jointly Administered)
                                                             )



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number (if any), include: K.G. IM, LLC (8556); Il Mulino USA, LLC (1682); IM LLC – III (2613); IMNYLV, LLC
(9805); IM NY, Florida, LLC (9385); IM NY, Puerto Rico, LLC (0901); IMNY AC, LLC (5082); IM Products,
LLC (0303); IM Long Island Restaurant Group, LLC (1623); IM Long Island, LLC (1488); IM Franchise, LLC
(0565); IM 60th Street Holdings, LLC (9997); IM Broadway, LLC (4335); IMNY Hamptons, LLC (0423) and IM
Payroll LLC (0807). For the purpose of these chapter 11cases, the service address for the Debtors is: 1761 Yardley
Langhorne Rd Yardley PA 19067.

         4.       The Debtors also request that the Court make a separate docket entry on the

docket of each of the Debtors, other than K.G. IM, LLC, to reflect joint administration of these

chapter 11 cases:

                    An Order has been entered in accordance with Rule 1015(b) of
                    the Federal Rules of Bankruptcy Procedure directing joint
                    administration of the chapter 11 cases of: K.G. IM, LLC
                    (8556); Il Mulino USA, LLC (1682); IM LLC – III (2613);



                                                         5
 20-11778-mg         Doc 2    Filed 07/31/20 Entered 07/31/20 21:12:58           Main Document
                                           Pg 6 of 15



                    IMNYLV, LLC (9805); IM NY, Florida, LLC (9385); IM NY,
                    Puerto Rico, LLC (0901); IMNY AC, LLC (5082); IM
                    Products, LLC (0303); IM Long Island Restaurant Group, LLC
                    (1623); IM Long Island, LLC (1488); IM Franchise, LLC
                    (0565); IM 60th Street Holdings, LLC (9997); IM Broadway,
                    LLC (4335); IMNY Hamptons, LLC (0423) and IM Payroll
                    LLC (0807). All further pleadings and other papers shall
                    be filed in and all further docket entries shall be made in
                    Case No. 20-11723 (MG).

        5.     The Debtors also seek authority to file their monthly operating reports required by

the Operating Guidelines and Reporting Requirements for Debtors in Possession and Trustees,

issued by the United States Trustee for the Southern District of New York (the “U.S. Trustee”),

by consolidating the information required for each Debtor in one report that tracks and breaks

out all of the specific information (e.g., receipts, disbursements, etc.) on a debtor-by-debtor basis

in each monthly operating report.

                                        BACKGROUND

        6.     On July 28, 2020 (the “Petition Date”), each Debtor filed a voluntary petition for

relief pursuant to chapter 11 of the Bankruptcy Code. An additional Debtor, IM Payroll, LLC

filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code on July 31, 2020.

The Debtors are operating their business and managing their properties as debtors in possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee, examiner or official

committee of unsecured creditors has been appointed in these chapter 11 cases.

                                      BASIS FOR RELIEF

        7.     Bankruptcy Rule 1015(b) provides, in relevant part, that if “two or more petitions

are pending in the same court by or against . . . a debtor and an affiliate, the court may order a

joint administration of the estates.” The Debtors are “affiliates” as that term is defined under

section 101(2) of the Bankruptcy Code. Accordingly, the Court is authorized to grant the

requested relief.


                                                 6
 20-11778-mg       Doc 2    Filed 07/31/20 Entered 07/31/20 21:12:58           Main Document
                                         Pg 7 of 15



        8.     Courts in this jurisdiction routinely order joint administration in cases with

multiple related debtors. See, e.g., In re LATAM Airlines Group, S.A., Case No. 20-11254 (JLG)

(Bankr. S.D.N.Y. May 27, 2020); In re Frontier Communications Corporation, Case No. 20-

22476 (RDD) (Bankr. S.D.N.Y. Apr. 17, 2020); In re Stearns Holdings, LLC, Case No. 19-

12226 (SCC) (Bankr. S.D.N.Y. Jul. 10, 2019); In re Trident Holding Co., LLC, No. Case 19-

10384 (SHL) (Bankr. S.D.N.Y. Feb. 12, 2019); In re Nine West Holdings, Inc., No. Case 18-

10947 (SCC) (Bankr. S.D.N.Y. Apr. 19, 2018); In re Cenveo, Inc., Case No. 18-22178 (RDD)

(Bankr. S.D.N.Y. Feb. 5, 2018); In re Glob. A&T Elecs. Ltd., Case No. 17-23931 (RDD) (Bankr.

S.D.N.Y. Dec. 19, 2017); In re 21st Century Oncology Holdings, Inc., Case No. 17-22770

(RDD) (Bankr. S.D.N.Y. May 26, 2017); In re BCBG Max Azria Glob. Holdings, LLC, Case No.

17-10466 (SCC) (Bankr. S.D.N.Y. Mar. 2, 2017).

        9.     The rights of the respective creditors will not be adversely affected by joint

administration of these cases because the relief sought in this Motion is purely procedural and is

in no way intended to affect substantive rights.

                                               NOTICE

        10.    Notice of this Motion has been provided to: (a) the Office of the United States

Trustee for the Southern District of New York; (b) the Debtors’ twenty (20) largest unsecured

creditors; (c) counsel to the secured lender; and (d) any party that has requested notice pursuant

to Bankruptcy Rule 2002. In light of the nature of the relief requested, the Debtors respectfully

submits that no further notice is necessary.

                                     NO PRIOR REQUEST

        11.    No prior request for the relief sought in the Motion has been made to this or any

other court.




                                                   7
 20-11778-mg      Doc 2     Filed 07/31/20 Entered 07/31/20 21:12:58          Main Document
                                         Pg 8 of 15



                                        CONCLUSION

       WHEREFORE, the Debtors requests this Court enter an order, substantially in the form

of Exhibit A, granting the relief requested herein and such other and further relief as the Court

may deem just and proper.

Dated: July 31, 2020                                ALSTON & BIRD LLP

                                                    By:    /s/ Gerard S. Catalanello
                                                           Gerard S. Catalanello
                                                           William Hao
                                                           90 Park Avenue
                                                           New York, NY 10016
                                                           Telephone: (212) 210-9400
                                                           Gerard.Catalanello@alston.com
                                                           William.Hao@alston.com

                                                     Proposed Counsel to the Debtors and
                                                     Debtors in Possession




                                               8
20-11778-mg   Doc 2   Filed 07/31/20 Entered 07/31/20 21:12:58   Main Document
                                   Pg 9 of 15



                                 EXHIBIT A

                                Proposed Order
 20-11778-mg    Doc 2     Filed 07/31/20 Entered 07/31/20 21:12:58   Main Document
                                       Pg 10 of 15



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                       )   CHAPTER 11
                                             )
K.G. IM, LLC                                 )
                                             )   CASE NO. 20-11723
                Debtor.                      )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
In re:                                       )   CHAPTER 11
                                             )
IL MULINO USA, LLC                           )
                                             )   CASE NO. 20-11724
                Debtor.                      )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
In re:                                       )   CHAPTER 11
                                             )
IM LLC – III                                 )
                                             )   CASE NO. 20-11725
                Debtor.                      )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
In re:                                       )   CHAPTER 11
                                             )
IMNYLV, LLC                                  )
                                             )   CASE NO. 20-11726
                Debtor.                      )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
In re:                                       )   CHAPTER 11
                                             )
IM NY, FLORIDA, LLC                          )
                                             )   CASE NO. 20-11727
                Debtor.                      )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
 20-11778-mg    Doc 2     Filed 07/31/20 Entered 07/31/20 21:12:58    Main Document
                                       Pg 11 of 15



In re:                                        )   CHAPTER 11
                                              )
IM NY, PUERTO RICO, LLC                       )
                                              )   CASE NO. 20-11728
                Debtor.                       )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   CHAPTER 11
                                              )
IMNY AC, LLC                                  )
                                              )   CASE NO. 20-11729
                Debtor.                       )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   CHAPTER 11
                                              )
IM PRODUCTS, LLC                              )
                                              )   CASE NO. 20-11730
                Debtor.                       )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   CHAPTER 11
                                              )
IM LONG ISLAND RESTAURANT GROUP,              )
LLC                                           )   CASE NO. 20-11731
                                              )
                Debtor.                       )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
In re:                                        )   CHAPTER 11
                                              )
IM LONG ISLAND, LLC                           )
                                              )   CASE NO. 20-11732
                Debtor.                       )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
                                              )




                                          2
 20-11778-mg    Doc 2     Filed 07/31/20 Entered 07/31/20 21:12:58    Main Document
                                       Pg 12 of 15



In re:                                        )   CHAPTER 11
                                              )
IM FRANCHISE, LLC                             )
                                              )   CASE NO. 20-11733
                Debtor.                       )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
                                              )
In re:                                        )   CHAPTER 11
                                              )
IM 60TH STREET HOLDINGS, LLC                  )
                                              )   CASE NO. 20-11734
                Debtor.                       )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
                                              )
In re:                                        )   CHAPTER 11
                                              )
IM BROADWAY, LLC                              )
                                              )   CASE NO. 20-11735
                Debtor.                       )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
                                              )
In re:                                        )   CHAPTER 11
                                              )
IMNY HAMPTONS, LLC                            )
                                              )   CASE NO. 20-11736
                Debtor.                       )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
                                              )
In re:                                        )   CHAPTER 11
                                              )
IM PAYROLL, LLC                               )
                                              )   CASE NO. 20-11778
                Debtor.                       )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
                                              )


                                          3
    20-11778-mg         Doc 2      Filed 07/31/20 Entered 07/31/20 21:12:58                     Main Document
                                                Pg 13 of 15



              AMENDED ORDER (I) DIRECTING JOINT ADMINISTRATION
         OF RELATED CHAPTER 11 CASES AND (II) GRANTING RELATED RELIEF

           Upon the motion (the “Motion”)1 of the Debtors for an order (this “Order”) (i) directing

joint administration of these cases for procedural purposes only, and (ii) granting related relief,

all as more fully set forth in the Motion; and the Court having jurisdiction to consider the Motion

and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.); and consideration of

the Motion and the relief requested therein being a core proceeding under 28 U.S.C. § 157(b);

and venue being proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and

proper notice of the Motion having been provided to the Notice Parties, and it appearing that no

other or further notice need be provided; and the Court having reviewed the Motion and held a

hearing to consider the relief requested in the Motion on a final basis (the “Hearing”); and upon

the First Supplemental First Day Declaration, filed contemporaneously with the Motion, and the

record of the Hearing; and the Court having determined that the legal and factual bases set forth

in the Motion and at the Hearing establish just cause for the relief granted herein; and the Court

having determined that the relief granted herein is in the best interests of the Debtors, their

estates, creditors and all parties in interest; and upon all of the proceedings had before the Court

and after due deliberation and sufficient cause appearing therefor;

ORDERED, ADJUDGED, and DECREED THAT:

                 1.          The Motion is granted to the extent set forth below.

                 2.          The above-captioned chapter 11 cases are consolidated for procedural

    purposes only and shall be jointly administered by the Court under Case No. 20-11723.



1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
    Motion.

                                                           4
 20-11778-mg         Doc 2      Filed 07/31/20 Entered 07/31/20 21:12:58                 Main Document
                                             Pg 14 of 15



               3.        The caption of the jointly administered cases should read as follows:


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                    )   CHAPTER 11
                                                          )
K.G. IM, LLC, et al., 1                                   )
                                                          )   CASE NO. 20-11723 (MG)
                     Debtors.                             )
                                                          )   (Jointly Administered)
                                                          )



         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
         identification number (if any), include: K.G. IM, LLC (8556); Il Mulino USA, LLC (1682); IM LLC – III
         (2613); IMNYLV, LLC (9805); IM NY, Florida, LLC (9385); IM NY, Puerto Rico, LLC (0901); IMNY
         AC, LLC (5082); IM Products, LLC (0303); IM Long Island Restaurant Group, LLC (1623); IM Long
         Island, LLC (1488); IM Franchise, LLC (0565); IM 60th Street Holdings, LLC (9997); IM Broadway, LLC
         (4335); IMNY Hamptons, LLC (0423) and IM Payroll, LLC (0807). For the purpose of these chapter
         11cases, the service address for the Debtors is: 1761 Yardley Langhorne Rd Yardley PA 19067.

               4.        A docket entry substantially similar to the following notation shall be

 entered on the docket of each Debtor’s case to reflect the joint administration of these cases:

                    An Order has been entered in accordance with Rule 1015(b) of
                    the Federal Rules of Bankruptcy Procedure directing joint
                    administration of the chapter 11 cases of: K.G. IM, LLC
                    (8556); Il Mulino USA, LLC (1682); IM LLC – III (2613);
                    IMNYLV, LLC (9805); IM NY, Florida, LLC (9385); IM NY,
                    Puerto Rico, LLC (0901); IMNY AC, LLC (5082); IM
                    Products, LLC (0303); IM Long Island Restaurant Group, LLC
                    (1623); IM Long Island, LLC (1488); IM Franchise, LLC
                    (0565); IM 60th Street Holdings, LLC (9997); IM Broadway,
                    LLC (4335); IMNY Hamptons, LLC (0423) and IM Payroll
                    LLC (0807). All further pleadings and other papers shall
                    be filed in and all further docket entries shall be made in
                    Case No. 20-11723.


               5.        The Debtors shall maintain, and the Clerk of the United States Bankruptcy

 Court for the Southern District of New York shall keep, one consolidated docket, one file, and

 one consolidated service list for these chapter 11 cases.

                                                      5
20-11778-mg       Doc 2    Filed 07/31/20 Entered 07/31/20 21:12:58            Main Document
                                        Pg 15 of 15



            6.        The Debtors may file their monthly operating reports required by the

Operating Guidelines and Reporting Requirements for Debtors in Possession and Trustees,

issued by the U.S. Trustee, by consolidating the information required for each Debtor in one

report that tracks and breaks out all of the specific information (e.g., receipts, disbursements,

etc.) on a debtor-by-debtor basis in each monthly operating report.

            7.        Nothing contained in the Motion or this Order shall be deemed or

construed as directing or otherwise effecting a substantive consolidation of these chapter 11

cases, and this Order shall be without prejudice to the rights of the Debtors to seek entry of an

order substantively consolidating their respective cases.

            8.        The Debtors are authorized to take all such actions as are necessary or

appropriate to implement the terms of this Order.

            9.        The Court finds and determines that the requirements of Bankruptcy Rule

6003 are satisfied and that the relief requested is necessary to avoid immediate and irreparable

harm.

            10.       The Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation and enforcement of this Order.

Dated:
New York, New York

                                             UNITED STATES BANKRUPTCY JUDGE




                                                6
